J-A06035-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 SANDRA LAIGHT                              :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
              v.                            :
                                            :
                                            :
 H. JAMES LAIGHT                            :
                                            :
                     Appellant              :   No. 550 WDA 2020

               Appeal from the Order Entered April 13, 2020
     In the Court of Common Pleas of Allegheny County Family Court at
                        No(s): FD-15-009105-006


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                       FILED: APRIL 13, 2021

      H. James Laight (Husband) appeals from the order entered in the

Allegheny County Court of Common Pleas, denying his petition for special

relief in this divorce/equitable distribution matter.    Husband avers Sandra

Laight (Wife) has failed to provide him all of the parties’ silver coin collection,

the entirety of which was awarded to him, and thus the trial court erred in not

directing Wife to pay him the value of the missing coins. We vacate the order

and remand.

      Husband and Wife wed in 1960, and were married for almost 52 years

before separating in 2012. The parties have two adult daughters. Wife filed

a divorce complaint on October 26, 2015, and three days later, a support
J-A06035-21


complaint. Master’s Report & Recommendation, 5/18/17, at 2.1 The court

appointed a special master.

       We glean the following factual history from: the notes of testimony to

the May 10, 2018, trial before the special master; the master’s report of May

17, 2018; and the trial court’s opinion.

            This matter relates to the value placed on a silver coin
       collection which was a marital asset at issue in equitable
       distribution. [Wife] worked as a bank teller at National City Bank
       for 31 years. During that time Wife would set aside silver coins
       she received and substitute them with non-silver coins from her
       own funds. Over the years she collected a great number of coins.
       Both parties considered the coins to be valuable but did not have
       them appraised or insured. The coins were kept on top of a china
       closet in the marital home where they remained when the parties
       separated.

Trial Ct. Op., 7/9/20, at 2 (unpaginated).

       All of these coins remained in the house at the time Husband was
       locked out by Wife. In discovery Wife asserted that she did
       not have the coin collection. It was only during the conciliation
       conference before [the] Master on February 7, 2018[, that] Wife
       admit[ted] that she gave the coin collection to [the parties’] 2
____________________________________________


1 The certified electronic record transmitted to this Court does not include a
support complaint. Furthermore, the record does not include an official
certified docket, but instead merely an “index,” which functions as a table of
contents. We note:

       The original papers and exhibits filed in the lower court, paper
       copies of legal papers filed with the prothonotary by means of
       electronic filing, the transcript of proceedings, if any, and a
       certified copy of the docket entries prepared by the clerk of
       the lower court shall constitute the record on appeal in all cases.

Pa.R.A.P. 1921 (emphasis added).




                                           -2-
J-A06035-21


       daughters. However, it is not proven that the daughters actually
       received the complete collection and Wife’s veracity on this issue
       is questionable.[2] Husband was not informed of this gift and Wife
       breached her fiduciary duty to maintain all marital assets for
       equitable distribution. . . . Husband wanted to have the
       collection appraised after separation but Wife persisted in
       saying she did not have the coins. This chicanery is contrary
       to the full disclosure required in equitable distribution matters. .
       ..

Master’s Report & Recommendation at 4-5 (emphases added).

            Prior to trial and . . . at trial, Wife asserted that she had given
       the coins to her two daughters. Neither party offered expert
       testimony on the value of the coin collection at trial. . . .

Trial Ct. Op. at 2.

       At the May 10, 2018, trial before the master, Wife testified the collection

included dimes, quarters, half-dollars, dollars, and “some war nickels,” the

latter of which are not silver. N.T. at 48-49. Wife estimated “[t]he face value”

of the coin collection was approximately $2,000. Id. at 29. Husband testified

that based on his own research, the value was “50 or $60,000.” Id. at 147.

Husband further testified to the following: he discussed with each daughter

“what they got;” he believed Wife had given them only 10% of the coin

collection; and thus “[a] lot of coins” were missing.3 N.T. at 147-48. Husband

____________________________________________


2 When asked why she gave the coin collection to her daughters, Wife
responded she “wanted them [or her grandchildren] to have it.” N.T. Master’s
Equitable Distribution H’rg, 5/10/18, at 30.

3 Husband further testified he did not object to his daughters receiving the
coins as a gift, but rather, “What I object to is there was a lot more coin[s]
there than my daughters got.” N.T. at 147. Husband further stated he



                                           -3-
J-A06035-21


argued Wife’s denial “that she ever had the coins, and [her] giving them away”

amounted to “spoliation of evidence,” which precluded him “from ever having

a chance to get it valued.” Id. at 157.

       The master issued a report on May 17, 2018.        As stated above, the

master found Wife’s veracity, as to whether she had the full coin collection or

gave the full coin collection to the daughters, was “questionable.” Master’s

Report & Recommendation at 4. The report also directed as follows:

            The Master recommends that both daughters return all
       of the coins received from Mother to Husband’s counsel
       within 14 days.[FN] . . . Once [counsel] is in possession of the
       coins, they shall be appraised and valued. [Each party shall pay
       50% of the cost.]
       __________________________
       [FN] . . . Wife shall also reveal/present/transfer all coins

       from this collection in her possession to [Husband’s
       counsel] within this same 14 day period.

Master’s Report & Recommendation at 5 & n.4 (emphases added).

       The trial court summarized the ensuing procedural history:

       [The master’s report and recommendation awarded Wife] 55% of
       the marital estate. Noting Wife’s lack of credibility and breach of
       fiduciary duty in managing the coins during separation, the Master
       awarded Wife only 35% of the value of the coin collection.

           Husband filed multiple exceptions to the Master’s Report. He
       took exception to Wife being awarded 55% of the marital estate
       and sought to have her share reduced to 50%. He took exception
       to Wife being awarded any amount of the coin collection due to

____________________________________________


asked — but did not subpoena — the daughters to attend the deposition, but
they did not appear. Id. at 148.




                                           -4-
J-A06035-21


       what the Master called “chicanery . . . contrary to the full
       disclosure required in equitable distribution matters.”

            By Order dated [January 18, 2019,4] the Court granted both
       of these exceptions. The Court set the value of the coin collection
       at $60,000 as advocated at trial by Husband and awarded 100%
       of the collection to Husband. The Court reduced Wife’s percentage
       share of the marital estate to 50%. No appeal was taken from the
       July 17, 2019 Order.

Trial Ct. Op. at 3.

       Nine months later, on April 22, 2020, Husband filed a petition for special

relief, averring: (1) Wife did not provide him all the coins, and instead she

“dissipate[ed] the collection[;]”5 (2) the coins Husband did receive were

appraised to have a value of $13,000; and thus (3) Wife owed him $47,000,

the difference from the $60,000 value established in the equitable distribution

order. Husband’s Petition for Special Relief at 3. Husband thus requested a

judgment of $47,000. See id. at 3-4.




____________________________________________


4 We note the following discrepancies in the record. The trial court opinion
stated this order was dated “July 17, 2019.” Trial Ct. Op. at 3. However, the
order is stamped as “filed” on January 18, 2019, six months earlier, whereas
the corresponding entry on the “index” indicates a “filed date” of January 28,
2019. Meanwhile, the handwritten month in the body of the order is not clear
as to whether the month is “January” or “July.”

5 Husband did not specify when the coins were given to him, though it appears
it was after the January 17, 2019, equitable distribution order. See Husband’s
Petition for Special Relief, 4/22/20, at 3 (unpaginated).




                                           -5-
J-A06035-21


       On the same day, April 22, 2020, the trial court entered the underlying

order, denying Husband’s petition for special relief.6 It reasoned:

       [Post-separation,] Husband did not seek to compel Wife to
       produce the coins.

                                       *       *   *

       . . . Husband presented no evidence that Wife’s actions prevented
       him from receiving the full value of the coins. Wife was not
       forthcoming early in the proceedings about the whereabouts of
       the coins. She ultimately provided the coins to Husband in
       accordance with the Report and Recommendation of the
       Master. This did not affect their value. Husband testified that
       the coins were valued at between $50,000 to $60,000, while Wife
       claimed that they were worth far less. He did not seek to delay
       the trial until he had the coins in his possession. He had or should
       have had the coins in his possession within 14 days of the Master’s
       Report, or by May 31, 2018. Husband had many options at his
       disposal to delay a final decision of the Court on the value of the
       coins. He could have taken steps during discovery to force Wife
       to obtain the coins and present them for appraisal. He could have
       sought a continuance of the trial unless and until he had the coins
       appraised. He could have had the coins appraised prior to
       argument on his exceptions. Husband did none of these things.
       Rather he presented a Petition for Special Relief seven months
       later when he finally had the coins appraised and realized his
       error. The Court both awarded him the full value he placed on the
       coins and gave him 100% of the collection. This was all Husband
       requested in Exceptions.

Trial Ct. Op. at 1, 4 (emphasis added).




____________________________________________


6 The text of the order states that it was issued on April 13, 2020. However,
the order is stamped as “filed” on April 22, 2013.


                                           -6-
J-A06035-21


      Husband filed a timely notice of appeal and complied with the trial

court’s order to file a Pa.R.A.P. 1925(b) statement of errors complained of on

appeal. He presents two related issues for our review:

      1. Did the Trial Court err as a matter of law/abuse its discretion
      by not finding that [Husband] was owed $47,000 from [Wife] as
      he did not receive the full value of the coin collection due to
      [Wife’s] actions?

      2. Did the Trial Court err as a matter of law/ abuse its discretion
      by not finding that [Husband] did not receive the full value of his
      fifty percent (50%) of the marital estate as awarded to him at
      equitable distribution?

Husband’s Brief at 4.

      First, Husband emphasizes he does not challenge the $60,000 valuation

of the coin collection, but rather the fact that Wife has failed to provide him

all the coins.   Husband’s Brief at 19-20. Husband refutes the trial court’s

finding that he “presented no evidence that Wife’s actions prevented him from

receiving the full value of the coins.” Husband’s Brief at 18, quoting Trial Ct.

Op. at 4. Instead, Husband insists, he did present such evidence, namely:

the Master’s finding that Wife was “not credible” and “deceitful” about the

coins; Wife’s failure, at the May 10, 2018, trial, to “identif[y] the location of

the entire coin collection;” and the fact that to date, he still has not received

the entirety of the coin collection. Husband’s Brief at 18. Husband reasons,

“This is the best proof [he] can offer, as he cannot prove a negative.” Id.

      Next, Husband challenges each of the trial court’s suggestions as to

what actions he could have undertaken. Husband contends: (1) he “could


                                      -7-
J-A06035-21


not have ‘taken steps during discovery to force Wife to . . . present [the coins]

for appraisal,’” as Wife had “denied the existence of the coin collection[;]” (2)

he could not have sought “to delay the trial until he had the coins in his

possession,” as the very “existence of the coin collection was one of the main

issues at trial;” and (3) he “could not ‘have had the coins appraised prior to

argument on his exceptions’” because he did not have the entire collection in

his possession — and again, “[t]here is no issue with the valuation of the

coins.” Husband’s Brief at 19-20. Husband avers it is unjust to place the

burden on him “to appeal an accurate valuation because Wife refuses to

produce the entirety of the coin collection.” Id. at 27.

      Finally, Husband concludes that because he has not received the

entirety of the coin collection, he has been denied his full 50% share of the

marital estate distribution. He asserts the court’s denial of his petition for

special relief “constitutes a forfeiture of $47,000[, or] 16.55% of his equitable

distribution share,” and the trial court abused its discretion by not enforcing

the distribution scheme. Husband’s Brief at 17.

      Wife does not refute Husband’s allegation that she failed to provide him

the entire coin collection.    Instead, she avers Husband “has offered no

evidence supporting [this] claim.”      Wife’s Brief at 11.     Wife maintains

“Husband should have obtained an” expert’s opinion on the “true value” of the

collection, rather than “continu[ing] with the litigation upon [an] assumption

that the value was $60,000.” Id. at 9-10. Wife contends she “offered her


                                      -8-
J-A06035-21


knowledge [that] the coin collection [was] in the possession of her daughters

at the February 7, 2018 conciliation,” and thus Husband had three months

before “trial to obtain an appraisal but actively chose not to do so.” Id. at 14-

15. Wife reasons: Husband failed to have the coins appraised by an expert,

but instead offered his own, unsupported valuation; the court accepted his

valuation; and Husband is bound by his own actions and omissions. After

careful review, we conclude Husband is entitled to relief.

      Appellate review of a ruling on a petition for special relief in an equitable

distribution matter

      is governed by an abuse of discretion standard. An abuse of
      discretion has been explained by the appellate courts of this
      Commonwealth as more than an error in judgment; we may find
      an abuse of discretion only on clear and convincing evidence that
      the trial court misapplied the law or overrode it or that the
      judgment reached was manifestly unreasonable, or based on bias,
      ill-will, or partiality.

Johnson v. Johnson, 864 A.2d 1224, 1229 (Pa. Super. 2004) (citations

omitted).

      Moreover, it is within the province of the trial court to weigh the
      evidence and decide credibility and this Court will not reverse
      those determinations so long as they are supported by the
      evidence.   We are also aware that “a master’s report and
      recommendation, although only advisory, is to be given the fullest
      consideration, particularly on the question of credibility of
      witnesses, because the master has the opportunity to observe and
      assess the behavior and demeanor of the parties.”

Childress v. Bogosian, 12 A.3d 448, 455-56 (Pa. Super. 2011) (citations

omitted).




                                      -9-
J-A06035-21


      In an equitable distribution matter, “a petition for special relief is an

appeal to the equitable powers of the trial court.”        Johnson, 864 A.2d at

1230. Section 3323 of the Divorce Code provides:

           (f) Equity power and jurisdiction of the court.—In all
      matrimonial causes, the court shall have full equity power and
      jurisdiction and may issue injunctions or other orders which are
      necessary to protect the interests of the parties or to effectuate
      the purposes of this part and may grant such other relief or
      remedy as equity and justice require against either party or
      against any third person over whom the court has jurisdiction and
      who is involved in or concerned with the disposition of the cause.

23 Pa.C.S. § 3323(f).

      The crux of Husband’s claim, both in the underlying petition for special

relief and on appeal, is that throughout this litigation, Wife has been untruthful

about the whereabouts of the full coin collection, and that she failed to provide

Husband the full coin collection. Husband emphasizes on appeal that he is not

challenging the $60,000 value assigned to the collection, but rather the fact

that Wife has failed to provide him the full collection.

      The trial court’s opinion does not respond specifically to Husband’s

claims.   We note portions of the trial court’s opinion infer Wife did give

Husband the complete collection, and that any error was Husband’s assigning

an inaccurate value to this full collection: “[W]ife ultimately provided the coins

to Husband in accordance with the Report and Recommendation of the

Master. This did not affect their value. . . . [Husband] presented a Petition

for Special Relief seven months later when he finally had the coins appraised

and realized his error.” See Trial Ct. Op. at 4 (emphasis added). On the other

                                      - 10 -
J-A06035-21


hand, the court also suggests Husband bore the burden, but failed, to ensure

Wife produced the full collection that was in her physical possession or control:

“[Husband] did not seek to delay the trial until he had the coins in his

possession. . . . He could have taken [unspecified] steps during discovery to

force Wife to obtain the coins and present them for appraisal[,] could have

sought a continuance of . . . trial . . . and could have had the coins appraised

prior to argument on his exceptions.” See id.

      Additionally, while the trial court found Husband should have taken

additional action during discovery to ensure Wife’s production of the full coin

collection, we note Wife’s denial, at that time, of possession of the coins. We

also emphasize the master’s finding — which the trial court did not dispute —

that Wife was not credible as to the whereabouts of the full coin collection.

See Master’s Report & Recommendation at 4; Trial Ct. Op. at 3 (quoting

master’s finding that Wife’s veracity is “questionable”). With respect to the

suggestion that Husband “could have had the coins appraised prior to

argument on his exceptions,” the court also ignores that Wife was directed,

by the master’s report, to present the full coin collection so that it could be

appraised. See Master’s Report & Recommendation at 5 & n.4; Trial Ct. Op.

at 4. Rather than addressing Wife’s failure to comply with the master’s report,

the court implicitly found it was Husband who failed to take additional steps

to ensure Wife’s compliance. Finally, we note the court did not overrule the

master’s finding that “Wife breached her fiduciary duty to maintain all marital


                                     - 11 -
J-A06035-21


assets for equitable distribution.” See Master’s Report & Recommendation at

4.   The court cites no legal authority why Husband bore the burden of

compelling Wife to produce a marital asset that was in her sole possession or

control.

      For the foregoing reasons, we vacate the trial court’s order denying

Husband’s petition for special relief. We remand for the trial court to enter

findings on Husband’s allegation that Wife has failed to present the full coin

collection that is valued at $60,000. The court shall accordingly rule on the

requests for relief set forth in Husband’s petition. The court may conduct a

hearing and/or direct the parties to file additional briefs, as the court deems

necessary.

      Order vacated and case remanded for proceedings consistent with this

memorandum. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/13/2021




                                    - 12 -